Citation Nr: 0016330	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, hypertension, and aortic valve replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1955 to May 
1959.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for coronary artery disease, hypertension, and status 
post aortic valve replacement.  


FINDING OF FACT

There is no competent evidence of an etiological link, or 
nexus, between the veteran's currently manifested 
cardiovascular disorders and the period of active service.  


CONCLUSION OF LAW

The claim for service connection for coronary artery disease, 
hypertension, and aortic valve replacement is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection for cardiovascular disease is 
warranted when the disease is manifested to a compensable 
degree within one year following service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

The Board notes that in conjunction with his claim, the 
veteran has repeatedly indicated that he underwent heart 
surgery at a VAMC in Gainesville, Florida, in 1983.  The RO 
attempted to obtain all records from the Gainesville facility 
from September 1983 to the present time; however, no records 
regarding an inpatient stay for heart surgery were received.  
Thus, although the Board has attempted to obtain VA records 
as specified by the veteran, it appears that no such records 
are available and the Board finds that no further action is 
necessary in this regard.  

Having reviewed the record, the Board has determined that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for coronary artery disease, 
hypertension, and aortic valve replacement.  The record 
includes evidence of a current disability, as the veteran has 
a history of aortic valve replacement and current treatment 
for coronary artery disease and hypertension is shown.  
However, he has not presented any competent evidence of a 
nexus between the claimed heart disorders and the period of 
active service.  

The service medical records are negative for complaints, 
diagnosis, or treatment for heart disorders or hypertension 
during the period of active service, and there is no record 
of treatment or identification of a heart murmur or flutter.  
The report of medical history, completed on induction in 
February 1955, shows that the veteran indicated that he had 
never had and did not now have shortness of breath, pain or 
pressure in chest, or palpitation or pounding heart.  Chest 
x-rays, taken at various intervals during active service, are 
all shown as normal.  On separation examination in May 1959, 
the cardiovascular system was clinically evaluated as normal 
and blood pressure was recorded as 128/80.  Thus chronicity 
was not established during service.  38 U.S.C.A. § 1101 (West 
1991); 38 C.F.R. § 3.303 (1999).  Although a blood pressure 
reading of either 136/90 or 136/70 was recorded in December 
1957, no competent professional established that the finding 
was indicative of hypertension or any pathology.  His blood 
pressure later that month was 132/84.

The veteran has variously dated the onset of his heart 
problems to 1978 or 1979, at which time he suffered a heart 
attack.  In 1983, he underwent surgery for atrial valve 
replacement at a VA facility.  However, there is no evidence 
of treatment for heart problems or a heart disability from 
the time of the veteran's discharge in 1959 to the time of 
the initial onset and treatment for heart disease, or 
approximately 20 years thereafter.  Thus, the record does not 
include evidence of continuing symptomatology for a heart 
disability from the time of service, which might suggest that 
a heart disability was manifested or otherwise incurred 
therein.  

The veteran has not presented any competent medical evidence, 
to include a medical opinion, which indicates that there is a 
link between his period of active service and his subsequent 
diagnosis and treatment for cardiovascular disorders.  A 
private physician, Anton J. Vroon, M.D., has indicated that 
the veteran has a history of coronary artery disease, 
myocardial infarction, atrial valve replacement, and 
hypertension, and it is possible that lifestyle and previous 
employment conditions contributed to the development of these 
chronic medical problems.  Dr. Vroon's opinion does not 
specify that "previous employment conditions" include 
active military service from 1955-1959.  Thus, his statement 
does not provide positive evidence of a relationship between 
heart disease and military service as there is no specific 
finding or opinion that military service (as opposed to the 
veteran's subsequent 20 year employment history) was a 
contributory factor in the development of heart disease.  

The veteran has argued that service connection is warranted 
on the basis of aggravation of a pre-existing disability.  In 
statements on appeal and at his personal hearing at the RO in 
December 1998, the veteran testified that he had a heart 
murmur and a heart flutter prior to entering active service 
and that he was taking pills for a heart condition during 
that time (and he went into great detail about how his heart 
pills were taken away from him while he was on active duty).  
He has also submitted lay statements from his brother, 
brother-in-law, and a friend which support the contention 
that a heart murmur or flutter existed prior to service.  

However, the service medical records indicate that the 
veteran's private physician had prescribed pills as treatment 
of a possible thyroid problem, not a heart problem, and it 
was medically determined during service that he no longer 
needed this medication.  Furthermore, the veteran indicated 
no history of heart problems, including chest pain or 
palpitations, on induction into active service.  Thus, the 
veteran's assertions at the time of his personal hearing are 
not consistent with the objective evidence of record.  
Furthermore, the Board notes that the hearing officer made a 
determination that the veteran's testimony at the time of the 
personal hearing was not considered persuasive when viewed in 
conjunction with the medical evidence of record.  Regardless, 
neither the veteran nor the lay informants are medical 
professionals.  Therefore, they are not competent to 
establish that there was a cardiovascular disorder either 
during or before service.  Thus, there is no competent 
evidence to corroborate the contention that a heart murmur or 
heart flutter pre-existed the period of active service and 
furthermore, the veteran has not presented any medical 
evidence or opinion which is indicative of in-service 
aggravation of a heart murmur or flutter.  

The veteran has suggested that his heart problems are related 
to in-service exposure to lead in paint and asbestos in the 
walls and pipe wrapping on ships.  He is competent to report 
on that which comes to him through his senses, which would 
include his symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, the appellant is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
medical evidence indicating that the veteran's current heart 
disease is related to in-service exposure, and the veteran's 
own assertions cannot serve as competent evidence of a link, 
or nexus, between the period of service and the claimed heart 
disabilities.  

Finally, the Board notes that as there is no evidence of 
diagnosis or manifestation of cardiovascular disease within 
one year following the veteran's discharge from active duty, 
service connection for coronary artery disease, hypertension, 
and atrial valve replacement is not warranted on a 
presumptive basis under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (1999).  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present competent evidence of a 
link, or nexus, between the period of active service and 
coronary artery disease, hypertension, and atrial valve 
replacement.  As such, the requirements for a well grounded 
claim have not been satisfied and the claim is accordingly 
denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA may be obligated 
under 38 C.F.R. § 5103(a) (West 1996) to advise the claimant 
of the evidence required to complete the application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds 
that this procedural consideration has been satisfied in the 
July 1998 rating decision and the January 1999 Statement of 
the Case, which notified the veteran of the duty to submit a 
well grounded claim and the required elements thereof.  

The appellant's representative has requested that if the 
Board concludes that the appellant's claim is not grounded, 
the Board ensure that the RO comply with the provisions of 
M21-1 which require full development of all claims prior to 
the well grounded determination.  In Morton v. West, 12 Vet. 
App. 477 (1999), the Court held that the cited manual 
provisions were in direct contravention of the command of 38 
U.S.C.A. 5107, and the manual provisions are thus void.

Lastly, the hearing officer explored the possibility of 
additional evidence.  Therefore, there was compliance with 
38 C.F.R. § 3.103 (1999).

Because the Board will not reach the merits of the 
appellant's claim, the veteran's argument regarding 
application of the benefit-of-the-doubt rule need not be 
addressed. See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well-grounded claim the benefit[-]of[-
]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Service connection for cardiovascular disease, hypertension, 
and residuals of aortic valve replacement is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

